Exhibit 10.23

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (“Amendment No. 1”) is made,
effective as of December 4, 2008, by and between SAVVIS, Inc., a Delaware
corporation (the “Company”), and Jeffrey H. VonDeylen (“Executive”).

Recitals:

WHEREAS, Executive and the Company previously entered into the Employment
Agreement, effective as of October 1, 2006 (the “Employment Agreement”); and

WHEREAS, Executive and the Company desire to further amend the Employment
Agreement to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended.

Agreement:

NOW, THEREFORE, in consideration of the agreements contained herein and of such
other good and valuable consideration, the sufficiency of which Executive
acknowledges, the Company and Executive, intending to be legally bound, agree as
follows:

1. Section 5(e) is hereby deleted in its entirety and amended to read as
follows:

“(e) By the Executive for Good Reason. The Executive may terminate his
employment hereunder for Good Reason, upon not less than 10 days written notice
to the Company of the occurrence of any of the following events that take place
without the Executive’s consent:

(i) Removal of the Executive from the position of Chief Executive Officer or
member of the Board of the Company (or a successor corporation);

(ii) Material diminution in the nature or scope of the Executive’s
responsibilities, duties or authority; provided, however, that diminution of the
business of the Company or any of its Affiliates or any sale or transfer of
equity, property or other assets of the Company or any of its Affiliates shall
not, by itself, constitute “Good Reason”; or

(iii) Failure of the Company to provide the Executive the Base Salary or a
material reduction in the total compensation provided for in Section 4 hereof.



--------------------------------------------------------------------------------

To constitute Good Reason such termination must occur within two (2) years
following the initial occurrence of such event, and if correctable Company must
fail to correct within 30 days of notice of termination.

In the event of termination in accordance with this Section 5(e), and in lieu of
any other benefits which may otherwise be payable to the Executive under a
separate severance agreement as a result of such termination, then the Executive
will be entitled to the same pay and benefits he would have been entitled to
receive had the Executive been terminated by the Company other than for Cause in
accordance with Section 5(d) above; provided that the Executive satisfies all
conditions to such entitlement, including without limitation the signing of an
effective Release of Claims.”

2. Section 5(g) is hereby deleted in its entirety and amended to read as
follows:

“(g) Timing of Payments. Amounts payable other than those expressly payable on a
deferred or installment basis, will be paid as promptly as practical and, in any
event, within 2 1/2 months after the end of the year in which such amount was
earned.

Any amount that the Executive is entitled to be reimbursed will be reimbursed as
promptly as practical and in any event not later than the last day of the
calendar year after the calendar year in which the expenses are incurred, and
the amount of the expenses eligible for reimbursement during any calendar year
will not affect the amount of expenses eligible for reimbursement in any other
calendar year.

If at the time of separation from service (i) the Executive is a specified
employee (within the meaning of Section 409A and using the identification
methodology selected by the Company from time to time), and (ii) the Company
makes a good faith determination that an amount payable by the Company to the
Executive constitutes deferred compensation (within the meaning of Section 409A)
the payment of which is required to be delayed pursuant to the six-month delay
rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A, then the Company will not pay such amount on the otherwise
scheduled payment date but will instead pay it in a lump sum on the first
business day after such six-month period together with interest for the period
of delay, compounded annually, equal to the prime rate (as published in the Wall
Street Journal) in effect as of the dates the payments should otherwise have
been provided.”

3. Section 7(ii) is hereby amended by adding the following sentence at the end
thereof:

“The gross-up payment will be made by the end of the taxable year following the
year in which the taxes were paid.”

 

2



--------------------------------------------------------------------------------

4. It is understood and agreed by the parties hereto that the change in the
scope of Executive’s employment as provided by this Amendment No. 1 shall not
constitute, or give rise to a right by the Executive to terminate his employment
or the Employment Agreement for, Good Reason (as previously defined in the
Employment Agreement).

5. The provisions of this Amendment No. 1 may be amended and waived only with
the prior written consent of the parties hereto. This Amendment No. 1 may be
executed and delivered in one or more counterparts, each of which shall be
deemed an original and together shall constitute one and the same instrument.

6. Except as set forth in this Amendment No. 1, the Employment Agreement shall
remain unchanged and shall continue in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment No. 1 on the date first written above.

 

SAVVIS, INC. By:  

/s/ Mary Ann Altergott

Name:   Mary Ann Algergott Title:   SVP Corporate Services EXECUTIVE By:  

/s/ Jeffrey H. VonDeylen

  Jeffrey H. VonDeylen

 

3